

Exhibit 10.1
offerlogo1.gif [offerlogo1.gif]         

Western Digital Corporation5601 Great Oaks ParkwaySan Jose, California 95119









February 18, 2020






David Goeckeler
[address redacted]






Dear David,


It is with great pleasure that we at Western Digital extend this offer of
employment to you to serve as our Chief Executive Officer reporting to the Board
of Directors. In connection with your appointment as our Chief Executive
Officer, the Board of Directors also intends to appoint you as a member of the
Board, effective on or around your employment start date. This offer is
contingent upon successful completion of background and reference checks.


Salary
This position is exempt and will pay an annual base salary of $1,250,000 (US
Dollars).


Annual Short-Term Incentive Compensation During your employment, you will be
eligible to participate in Western Digital's Executive Short-Term Incentive
(STI) Plan beginning with a pro rata award for fiscal year 2020. The performance
period is Western Digital’s fiscal year, which begins on or about July 1 each
fiscal year. Your start date must be at least one month prior to the end of the
fiscal year to be eligible to participate. The payout will be based on your
eligible wages earned during the performance period. Funding will be based on
corporate business results and is contingent upon approval by the Compensation
Committee of the Board of Directors (Committee). Your individual target payout
is 175% of your eligible earnings for each performance period.


Annual Long-Term Incentive Compensation
During your employment, you will also be eligible to receive awards under our
annual long-term incentive (LTI) program beginning in fiscal year 2021.
Contingent upon approval by the Committee, we will recommend a fiscal year 2021
LTI award with a market value at grant of $12,000,000 (US Dollars). The LTI
award will consist of 40% restricted stock units (RSUs) and 60% performance
stock units (PSUs).







--------------------------------------------------------------------------------



Sign-On Awards
Contingent upon your commencing employment with Western Digital, you will
receive the following sign-on awards with an aggregate market value at grant of
$34,000,000 (US Dollars):


RSU Award
The sign-on award will include an RSU grant with a market value at grant of
$10,000,000 (US Dollars) which will be subject to Western Digital's Standard
Terms and Conditions for restricted stock unit awards. This award value will be
converted to a number (rounded down to the nearest whole number) of RSUs equal
to (i) $10,000,000 (US Dollars), divided by (ii) the closing stock price of a
share of Western Digital’s common stock as of the grant date of the award. The
grant date will be within 30 calendar days of your first day of employment at
Western Digital. These RSUs are to be settled in shares of Western Digital
common stock at the time of vesting. Vesting will occur in substantially equal
annual installments on each of the next two (2) anniversaries of the date of
grant. Please note that vesting will cease upon termination of your service with
Western Digital or one of its subsidiaries, except if we terminate your
employment without “Cause” (as defined in Western Digital’s Executive Severance
Plan). If we terminate your employment without Cause, the sign-on RSU award will
fully vest and be settled in connection with your separation date provided that
you satisfy applicable release requirements.


PSU Award
The sign-on award will include a PSU grant with a market value at grant of
$20,500,000 (US Dollars) which will be subject to Western Digital's Standard
Terms and Conditions for performance stock unit awards. This award value will be
converted to a number (rounded down to the nearest whole number) of PSUs equal
to (i) $20,500,000 (US Dollars), divided by (ii) the closing stock price of a
share of Western Digital’s common stock as of the grant date of the award. The
grant date will be within 30 calendar days of your first day of employment at
Western Digital. These PSUs are to be settled in shares of Western Digital
common stock at the time of vesting. Vesting will be based on Western Digital’s
relative TSR performance compared to the S&P 500 Index constituents over a three
(3) year period, with payout of 50% at 25th percentile performance, 80% payout
at median performance and 150% payout at 75th percentile performance. Payout for
performance between these points will be determined using straight line
interpolation. Please note that vesting will cease upon termination of your
service with Western Digital or one of its subsidiaries, except if we terminate
your employment without Cause. If we terminate your employment without Cause,
the sign-on PSU award will remain outstanding and subject to the performance
conditions underlying the award; the award will settle at the end of the
performance period based on Western Digital’s actual performance under the award
provided that you satisfy applicable release requirements.


Sign-On Cash
The sign-on award will include a cash payment of $3,500,000 (US Dollars),
payable within three weeks of your start date. The sign-on cash award is subject
to repayment to Western Digital if you do not remain employed by Western Digital
through the first anniversary of your start date, unless we terminate your
employment without Cause. If we terminate your employment without Cause, you
will not be required to repay the sign-on cash award if you provide a
satisfactory release of claims to Western Digital. The sign-on cash award is
considered taxable income to you.



--------------------------------------------------------------------------------



Change in Control
Western Digital’s current Standard Terms and Conditions for RSUs and PSUs
generally provide that, in connection with a transaction in which Western
Digital will not survive or will not survive as a public company in respect of
our common stock, the Committee may provide that performance will be deemed
satisfied as to open PSU performance periods at 100% of the applicable “target”
level or such greater level as the Committee may provide, a unit subject to the
awards may be settled in cash based on the closing transaction price, and if the
awards are to be terminated (and not assumed or continued) in the transaction,
all time-based vesting requirements applicable to RSUs and PSUs will be deemed
satisfied. In addition to the foregoing change in control benefits, you will be
entitled to severance benefits in the event you are terminated without “Cause”
or you resign for “Good Reason” following a Change in Control pursuant to
Western Digital’s Change of Control Severance Plan. Such severance benefits
generally consist of: a lump sum payment equal to two times your annual base
salary plus target STI award; 100% vesting of any unvested outstanding equity
awards, with any performance-based equity awards becoming vested at target; and
24 months of continued health and welfare benefits.


Confidential Information
As a condition of employment, immediately upon hire you will be required to sign
an Employee Inventions and Confidentiality Agreement governing inventions,
proprietary information and such other subject matter, which Western Digital
considers vital to protect its operation. Please also be advised that Western
Digital respects the confidential information and trade secrets of others and
endeavors to comply with all laws regarding the use and protection of trade
secret information. Western Digital takes its obligations in this respect very
seriously and expects the same from its employees. As you prepare to terminate
your current employment, please ensure that all documents and property belonging
to your employer are returned. This includes documents you may have prepared in
the course of your employment and documents that may be in your home, on your
home computer or in your car. Western Digital does not want access to any
confidential information belonging to your former employer and specifically
directs you not to take this information with you or bring onto Western
Digital’s premises. You are prohibited from using trade secret or confidential
information or property of any previous employer or other person in connection
with carrying out your job duties at Western Digital.


Employment Terms
You are employed by Western Digital on an at-will basis. This means that either
you or Western Digital may terminate the employment relationship at any time,
with or without cause. The at-will nature of your employment with Western
Digital can only be changed by an agreement in writing signed by you and the
Chief Human Resources Officer. Furthermore, by accepting employment with Western
Digital, you warrant that you are not bound by the terms of an employment
agreement with a third party that would preclude or limit your right to work for
Western Digital. You agree to provide Western Digital with a copy of any and all
agreements with a third party that contain any restrictions or obligations that
conflict with, or are inconsistent with, the performance of your duties for
Western Digital.


Benefits
As a senior leader in the organization you will not accrue vacation hours, but
will coordinate your time off around the needs of the business. You will be
eligible on your first day of employment for our benefits plan, which allows you
to choose the coverage that fits your needs. You will also be eligible to



--------------------------------------------------------------------------------



join the Western Digital Corporation 401(k) Plan immediately. You will receive a
complete benefits summary during your orientation on your first day of
employment. Your position qualifies you for additional benefits provided
exclusively to executives of your level including Financial Counseling
Reimbursement and company paid life insurance up to $500,000 (US Dollars) (which
may require evidence of insurability).


Employment Commencement
Your first day of employment will be a mutually acceptable date in March 2020 to
be determined. Your work location will be at our headquarters at 5601 Great Oaks
Parkway, San Jose, CA 95119. On your first day, you will be required to provide
authentic documents that establish your identity and employment eligibility.


Notwithstanding anything else contained herein to the contrary, this offer and
your employment by Western Digital are subject to your appointment by the Board
of Directors as Western Digital’s Chief Executive Officer.


If there are any questions of which I may be of assistance, please let me know.


Sincerely,


/s/Lori Sundberg


Lori Sundberg
Chief Human Resources Officer


Accepted and Agreed:



/s/David GoeckelerDate: 03/02/20David Goeckeler






